DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “A removable and replaceable spoiler or vehicle stabilizing apparatus” is considered to be indefinite.  It is unclear if the claim elements are to be limited in scope to a stabilizing apparatus or to a spoiler.   A spoiler is often structurally distinct from a stabilizing apparatus. Throughout the claims the structure is most often identified as spoiler structure not stabilizing structure, accordingly the claims have been treated as being directed to claiming a spoiler.
In claim 4, the phrase “ bolts/plates” is considered to be indefinite.  It is unclear if the claim is reciting both bolts and plates in combination or either bolts or plates in in the alternative.
In claim 5 the phrase “securement and lifting elements comprises four to securement points” is indefinite.  On page 12, lines 7-10 it describes the invention having four securement points 140 at the top of the spoiler by which the spoiler is tethered to the truck.   It is unclear how the “lifting elements” comprise securement points, the lifting elements as shown in figure 4 are connected on the sides of the spoiler not at the top of the spoiler. 
In claim 14 the phrase “plurality of panels further comprises a base panel” is indefinite.  The specification on page 13, line 12, discloses the spoiler as having a base panel. It is unclear where the base is considered to be positioned near the bottom of the side panels or does the spoiler have a horizontal base bottom?  In figure 2, which shows a perspective bottom view of the spoiler, there is no panel that would be considered a “base” panel in accordance with the terms commonly accepted definition.     
 Claim 15  recites the spoiler “may” be installed on a truck is considered to be indefinite.  It is unclear whether the limitation following the word are part of the claimed invention.
Claim 20 is considered to be indefinite.  The phrases “upper interior frame” in line 3 and “lower interior frame”, in line 4 are unclear.   On page 7, in lines 16- 21, the specification describes an upper interior frame and lower interior frame but upon inspection of referred to figure 5 it is unclear what structure corresponds to the upper interior frame and lower interior frame.     






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 16, 17, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Sheridan US Patent application Publication No. 2018/0050581 in view of Thurlow US Patent No. 3,350,063.
Sheridan discloses a removable Aerodynamic truck topper attached to a pickup truck bed comprising:
a spoiler shell (1) constructed and arranged to fit securely on the truck bed of the pickup truck; an interior spoiler frame ( 10, 7, 13, 14); at least one spoiler mounting support attachment device (4, 4)configured to secure to the truck (3) and support the spoiler thereon; and a plurality of securement (paragraph #28) coupled to the spoiler for securement of the spoiler to the truck. 


The claimed invention is distinguishable from Sheridan by its recitation of lifting elements  for removal of the spoiler.
	Thurlow discloses four hydraulic jacks that are employed to load/elevate a camper onto a pickup truck bed.   There are four hydraulic jacks 52 attached onto substantially the four corners of the camper.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to employ lifting elements as taught by Thurlow to permit Sheridan’s spoiler shell to be lifted above and lowered onto the bed in Sheridan for ease in assembly and removal of the spoiler.    

In regard to claim 2, Sheridan discloses at least one spoiler mounting support attachment device comprises at least one L-shaped 15 bracket (see figure 3 cross-sectional view of mounting support 4). 

In regard to claim 3, Sheridan discloses the spoiler shell further comprises a plurality of vehicle stabilizing panels (see panels 8, 8, 9 in figure 1) coupled to the interior frame. 

 In regard to claim 4, Thurlow discloses wherein the plurality of securement and lifting elements comprises at least one of jacks (see hydraulic jacks 32), lift mounts, forklift slots, toggle locks, eye bolts, lift rings, bolts/plates, hooks and combinations thereof. 

In regard to claim 5, Sheridan discloses the spoiler being attached to the pickup truck in paragraph #28 by clamps in the plural but it does not recite having at least four clamps. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate four clamps at four top securement points,  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

In regard to claim 16, Sheridan discloses having a bottom length  dimension corresponding to the length of a truck bed (see figure 1). 

In regard to claim 17, Sheridan discloses having a front portion with a front portion width corresponding to the width of a truck bed (see figure 1) or truck cab and a rear portion having a rear portion width corresponding to the width of a truck (see figure 1) or a travel trailer. 

In regard to claim 19, Sheridan discloses the interior spoiler frame comprises an upper interior frame (14), a lower interior frame (4), and a plurality of interior frame portions (7).

In regard to claim 20, The phrase “upper interior frame” and “lower interior frame” are considered indefinite, see above. Sheridan does not disclose the pair of primary interior frame portions (7, 7) spaced at a distance of about 2 feet near nor the upper interior frame and between about 5-5.5 feet near the lower interior frame. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler to have the pair of primary interior frame portions (7, 7) spaced at a distance of about 2 feet near nor the upper interior frame and between about 5-5.5 feet near the lower interior frame.  The dimensions of the Sheridan spoiler are not disclosed, but it does span the entire area of Sheridan’s pickup truck bed. Applicant’s speciation does not attribute any significance to these dimensions to spoiler performance.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan US Patent Application Publication No. 2018/0050581 in view of Thurlow US Patent No. 3,350,063 as applied to claim 1 above, and further in view of Toki US Patent Application Publication No. 2019/0344837.
Sheridan as modified by Thurlow meets the claim limitations as applied above.
The claimed invention is distinguishable from Sheridan as modified by Thurlow by its recitation of the truck being connected to an article to be towed .
Toki discloses a pickup truck towing a trailer.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow to tow a trailer as taught by Toki for improved cargo capacity.


Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Sheridan US Patent application Publication No. 2018/0050581 in view of Thurlow US Patent No. 3,350,063 as applied to claim 1 above, and further in view of Warhurst US Patent No. 6155770.
Sheridan as modified by Thurlow meets the claim limitations as applied above.
The claimed invention is distinguishable from Sheridan as modified by Thurlow by its recitation of wheeled leveling jacks at the rear and front pairs of jacks.  Thurlow discloses both a pair of forward jacks 52  and rearward located jacks 52 as seen in figure 2
Warhurst discloses a lifting/lowering device for loading containers onto a truck bed.   The lifting jacks each have wheels attached thereto.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate wheels at the bottom of Sheridan as modified by Thurlow’s  jacks  for easier handling of the spoiler.
Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan US Patent application Publication No. 2018/0050581 in view of Thurlow US Patent No. 3,350,063  as applied to claim 1 above, and further in view of Ivan US Patent No. 4,141580.
Sheridan as modified by Thurlow meets the claim limitations as applied above.
The claimed invention is distinguishable from Sheridan as modified by Thurlow by its recitation of wherein the spoiler shell further comprises a plurality of panels coupled to the interior frame, wherein the plurality of panels comprises a front panel, at least one top panel, a rear panel, and side panels.
Sheridan disclose a top  9 and two side walls that are integrally formed and a front panel 17 made of fabric.  Ivan discloses a vehicle spoiler comprising a plurality of panels 24, 40, 40.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler’s top panel, rear panel, front panel and side from an individual panels  as taught by Ivan to enable a user to employ all or selected panels to change the aerodynamic effect of the spoiler.
 

In regard to claim 8, It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler to have a front panel that has a height of about 1.5 feet high, and a front panel width of between about 5.0 — 5.5 feet.   The dimensions of the Sheridan spoiler are not disclosed, but it does span the entire area of Sheridan’s truck bed. Applicant’s speciation does not attribute any significance in performance to these dimensions.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


In regard to claim 9, It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler wherein the top panel has  atop panel length of about 8 feet and a top panel width of between about 5-9 feet. The dimensions of the Sheridan spoiler are not disclosed, but it does span the entire area of Sheridan’s truck bed. Applicant’s speciation does not attribute any significance in performance to these dimensions.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


In regard to claim 10, It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler to wherein the top panel has a front top panel width of between about 5.0-5.5 feet and a rear top panel width of between about 6.0-9.0 feet. The dimensions of the Sheridan spoiler are not disclosed, but it does span the entire area of Sheridan’s truck bed. Applicant’s speciation does not attribute any significance in performance to these dimensions.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In regard to claim 11, It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Sheridan as modified by Thurlow’s spoiler to wherein the rear panel has a rear panel width of about 9.0 feet. The width dimension of the Sheridan spoiler is not disclosed, but it does span the entire area of Sheridan’s truck bed. Applicant’s speciation does not attribute any significance in performance to these dimensions.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



Allowable Subject Matter
Claims 12 -14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO form 892 has been cited for their spoilers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612